ORDER
PER CURIAM.
Lena JoAnn Gratzer (Wife) appeals from the judgment and decree dissolving her marriage to William M. Gratzer, Sr. (Husband). We find the judgment and decree of the trial court is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).